t c summary opinion united_states tax_court kanokwan smith petitioner v commissioner of internal revenue respondent docket no 10405-07s filed date kanokwan smith pro_se nina s kang for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent denied petitioner’s dependency_exemption deductions additional child tax_credits child or dependent care credits and head_of_household filing_status determining an dollar_figure deficiency in petitioner’s federal_income_tax the issues remaining for decision are whether petitioner is entitled to dependency_exemption deductions and child tax_credits for her partner’s mr little three minor children background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in california petitioner and mr little have lived together since date during they cohabited in alaska petitioner and mr little married in a religious ceremony but they did not obtain a marriage license petitioner and mr little held themselves out as husband and wife and everybody knew that they had 1respondent concedes that petitioner’s two biological children are petitioner’s qualifying children and dependents petitioner’s entitlement to head_of_household filing_status and child or dependent care credits was not argued by the parties respondent’s concessions resolve these issues as to petitioner’s dependents see sec_2 a 2the children were and years old in married religiously mr little’s children have no contact with their biological mother and regard petitioner as their mother petitioner provided the sole support for their family during while mr little and his three children attended a religious and language school in yemen petitioner filed her form_1040 u s individual_income_tax_return claiming head_of_household status dependency_exemption deductions child tax_credits additional child tax_credits and child or dependent care credits i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden to prove that the determinations are in error rule a 290_us_111 but the burden_of_proof on factual issues that affect a taxpayer’s tax_liability may be shifted to the commissioner if the taxpayer introduces credible_evidence with respect to the issue see sec_7491 there is no dispute as to any factual issue accordingly this case is decided by the application of law to the undisputed facts and sec_7491 is inapplicable ii dependency_exemption deductions generally taxpayers may claim dependency_exemption deductions for their dependents as defined in sec_152 see sec_151 the term dependent includes a qualifying_child or qualifying_relative sec_152 a qualifying_child is a child who bears a certain relationship to the taxpayer sec_152 the relationship exists if the claimed dependent is the taxpayer’s child or descendant of such child or brother sister stepbrother stepsister or a descendant of any such relative sec_152 the term child means an individual who is the taxpayer’s son daughter stepson stepdaughter an adopted individual or an eligible_foster_child sec_152 petitioner was not related to mr little’s children by blood she had not legally adopted the children and they were not her eligible foster children in thus petitioner’s entitlement to the dependency_exemption deductions hinges on whether the children are petitioner’s stepsons or stepdaughters see sec_152 a f petitioner and mr little argue that petitioner is entitled to dependency_exemption deductions and child tax_credits for mr little’s children because they cohabited in a common_law marriage and she provided the family’s sole support during mr little testified we got married in our mass in our religious_organization so after being together so many years it was recognized as such she had no problem with rights over the kids in alaska generally a person’s marital status as determined by state law is recognized in the administration of the federal_income_tax laws revrul_58_66 1958_1_cb_60 see also 47_tc_415 cf peveler v commissioner tcmemo_1979_460 ross v commissioner tcmemo_1972_122 alaska stat sec_25 a provides marriage is a civil contract that requires both a license and solemnization see also alaska stat sec_25 b a person may not be joined in marriage in this state until a license has been obtained a marriage is void unless a license has first been obtained harrelson v harrelson p 2d alaska alaska does not recognize common_law marriages because alaska law does not recognize common_law marriages it follows that petitioner and mr little were not married for federal_income_tax purposes and his children were not petitioner’s stepsons or stepdaughters see von tersch v commissioner supra pincite therefore mr little’s children were not petitioner’s qualifying children in in pertinent part sec_152 defines a qualifying_relative as an individual who is not a qualifying_child of any other taxpayer for the taxable_year mr little’s children are his qualifying children see sec_152 a thus mr little’s children are not petitioner’s qualifying relatives see sec_152 on the basis of the foregoing petitioner is not entitled to dependency_exemption deductions for mr little’s children for and respondent’s determination is sustained iii child tax_credits generally taxpayers may claim child tax_credits for each qualifying_child as defined in sec_152 under age see sec_24 c because mr little’s children are not petitioner’s qualifying children she is not entitled to child tax_credits for those children and respondent’s determination is sustained to reflect the foregoing decision will be entered under rule
